Appeal by the plaintiffs and cross appeal by the defendant National Union Fire Insurance Company from an order and judgment (one paper) of the Supreme Court, Suffolk County (Oshrin, J.), dated April 8, 1993.
Ordered that the cross appeal of the defendant National Union Fire Insurance Company is dismissed, as it is not aggrieved by that portion of the order and judgment cross-appealed from (see, CPLR 5511); and it is further,
Ordered that the order and judgment is affirmed insofar as appealed from, for reasons stated by Justice Oshrin at the Supreme Court; and it is further,
Ordered that the defendant National Union Fire Insurance Company is awarded one bill of costs. Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.